Case: 15-40740      Document: 00515092397   Page: 1   Date Filed: 08/26/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                  No. 15-40740                        FILED
                                Summary Calendar                August 26, 2019
                                                                  Lyle W. Cayce
                                                                       Clerk
UNITED STATES OF AMERICA,,

                                            Plaintiff-Appellant

v.

JAVIER FUENTES-RODRIGUEZ,

                                            Defendant-Appellee


                    Appeal from the United States District Court
                         for the Southern District of Texas


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM:
      Javier Fuentes-Rodriguez appeals his sentence imposed following his
guilty plea conviction for illegal reentry into the United States following
deportation and having been previously convicted of an aggravated felony. He
argues that his prior conviction under Texas Penal Code § 22.01(a)(1) and (b)(2)
does not qualify as a crime of violence under 18 U.S.C. § 16 and therefore is
not an aggravated felony for purposes of 8 U.S.C. § 1326(b)(2) and U.S.S.G.
§ 2L1.2(b)(1)(C).
      Fuentes-Rodriguez’s argument is foreclosed by United States v. Gracia-
Cantu, 920 F.3d 252, 254 (5th Cir. 2019), petition for cert. filed (June 25, 2019)
(18-1593).   Gracia-Cantu held that a prior conviction for Assault-Family
    Case: 15-40740    Document: 00515092397     Page: 2   Date Filed: 08/26/2019


                                 No. 15-40740

Violence under Texas Penal Code § 22.01(a)(1) and (b)(2) fell within 18 U.S.C.
§ 16(a), thereby qualifying as a crime of violence and an aggravated felony for
purposes of § 1326(b)(2) and § 2L1.2(b)(1)(C). 920 F.3d at 254. Gracia-Cantu
relied on this court’s en banc decision in United States v. Reyes-Contreras, 910
F.3d 169, 183 (5th Cir. 2018 (en banc) (rejecting a “directness of force”
requirement for a crime of violence).
      The judgment of the district court is AFFIRMED.




                                        2